Citation Nr: 9903567	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an extension beyond March 1, 1995, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30 (1998).

2.  Entitlement to a rating for low back disability in excess 
of 40 percent, prior to July 27, 1997.

3.  Entitlement to an increased rating for low back 
disability, currently rated as 60 percent disabling.

4.  Entitlement to secondary service connection for 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in October 1990, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Personal hearings were held before a hearing officer at the 
RO in July 1991, February 1992 and September 1995, and the 
hearing officer's decisions were entered, respectively, in 
July 1991, June 1992 and October 1995.  

The first three issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


CONTENTIONS OF APPELLANT ON APPEAL

Regarding his claim for an extension beyond March 1, 1995, 
for a convalescent rating pursuant to 38 C.F.R. § 4.30, the 
veteran asserts that, in the aftermath of undergoing spinal 
surgery at a VA facility in January 1995, he was obliged to 
first use a wheelchair and thereafter used crutches until 
approximately May 1995.  He is of the view that he is 
therefore entitled to a convalescent rating until at least 
May 1995. 

Concerning his claim for an increased rating for low back 
disability, he avers that he experiences constant pain in his 
low back which is worse after engaging in activity and in 
response to which he is obliged to take medication for 
relief.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against an extension beyond March 1, 1995, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30; it is the 
further decision of the Board that the preponderance of the 
evidence is against a rating for low back disability in 
excess of 40 percent, prior to July 27, 1997, as well as in 
excess of 60 percent presently.


FINDINGS OF FACT

1.  It is not shown that the veteran required post surgical 
convalescence, in the aftermath of undergoing a lumbar 
diskectomy in response to his service-connected low back 
disability, beyond March 1, 1995.  

2.  Manifestations of the veteran's service-connected low 
back disability, through July 27, 1997, include low back pain 
relieved by pertinent surgical intervention and an absence of 
evidence of neurological findings appropriate to the site of 
the diseased disc, productive, collectively, of no more than 
"severe" intervertebral disc syndrome.  

3.  Current manifestations of the veteran's service-connected 
low back disability include "rather severe uncontrolled 
pain", productive of pronounced intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1.  The requirements for an extension of a convalescent 
rating beyond March 1, 1995, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).  

2.  The criteria for a rating for low back disability in 
excess of 40 percent, prior to July 27, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 5293 (1998).

3.  The criteria for a rating in excess of 60 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.10, and Part 4, Diagnostic Code 
5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for low back disability, 
stated as low back disorder, status post L-4 laminectomy and 
L4-5 diskectomy and rated as 40 percent disabling through 
July 27, 1997, under the provisions of Diagnostic Code 5293 
of the Rating Schedule, and stated as low back condition, 
rated as 60 percent disabling from July 28, 1997, under the 
same Diagnostic Code. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected low back 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.


I.  Convalescent Rating Beyond March 1, 1995

Pursuant to 38 C.F.R. § 4.30, a total disability rating 
(convalescent rating based on hospitalization) is assignable 
under paragraph (a)(1), (2) or (3) of 38 C.F.R. § 4.30, 
effective the date of hospital admission and continuing for a 
period of 1, 2 or 3 months from the first day of the month 
following such hospital discharge.  Pursuant to 38 C.F.R. 
§ 4.30(a)(1), such convalescent rating will be assigned if 
the surgery necessitated at least one month of convalescence; 
pursuant to 38 C.F.R. § 4.30(a)(2), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; pursuant to 
38 C.F.R. § 4.30(a)(3), such convalescent rating will be 
assigned if treatment of a service-connected disability 
resulted in immobilization by cast, without surgery, of one 
major joint or more.   

The veteran asserts that, in the aftermath of undergoing 
spinal surgery at a VA facility in January 1995, he was 
obliged to first use a wheelchair and thereafter used 
crutches until approximately May 1995.  He is of the view 
that he is therefore entitled to a convalescent rating until 
at least May 1995.  

The record reflects that, while hospitalized at a VA facility 
for a three-day period terminating on January 15, 1995, the 
veteran underwent, in response to his service-connected low 
back disability, a right L4-5 diskectomy.  It was noted that, 
post surgically, pain had disappeared from the veteran's 
right leg.  He was prescribed medication (Darvocet) for pain 
at his discharge.  He was to be seen for related follow-up 
treatment in ten days, and he was authorized to "resume 
[his] pre-hospital activities after one month."  Based on 
the foregoing evidence, a convalescent rating to March 1, 
1995, one month following the end of the month of the 
veteran's discharge (January 15, 1995), was granted pursuant 
to 38 C.F.R. § 4.30 in a rating decision entered in February 
1995.  

The record further reflects (in a report which was apparently 
not of record when the above-cited February 1995 rating 
decision was entered) that, on January 26, 1995, at which 
time the veteran presented for what is stated as having been 
his first post surgical follow-up visit, his right lower 
extremity was noted to be free of any neurological deficit.  
His surgical wound was noted to be "dry & clear", and the 
veteran was scheduled to present for his next follow-up visit 
"after two months."  When the veteran was formally examined 
by VA, other than in the context of post surgical follow-up 
treatment, on March 31, 1995, he indicated to the examiner 
that he had had low back surgery in January 1995 and that he 
was still (i.e., as of March 31, 1995) having problems with 
activities including "[s]hopping or [l]aundry".  On 
physical examination, the veteran was noted to have "a 16 cm 
well healed scar" over the lumbar paraspinals; he was also 
noted to be able to perform a squat without difficulty.  

In considering the veteran's claim for an extension of his 
convalescent rating beyond March 1, 1995, the Board is 
constrained to point out that, although the veteran avers 
that he was obliged, subsequent to being post surgically 
discharged from the VA facility on January 15, 1995, to first 
use a wheelchair and thereafter use crutches until 
approximately May 1995, he made no reference to any necessity 
to use any assistive device in the course of his examination 
by VA on March 31, 1995.  In any event, the veteran's 
presentation for the March 1995 VA examination defeats any 
notion that he was then confined to his home, within the 
meaning of the above-stated provisions of 38 C.F.R. 
§ 4.30(a)(2).  Further, the veteran's surgical wound, in 
contrast to the "incompletely healed surgical wound[]" 
which (if present) may warrant a second month of 
convalescence compensation in accordance with the pertinent 
provision of 38 C.F.R. § 4.30(a)(2), was noted to be 'dry & 
clear' only eleven days (on January 26, 1995) after the 
veteran's post surgical discharge.  In addition, the record 
is devoid of any evidence documenting immobilization of any 
major joint or immobilization by cast in the January-March 
1995 (or subsequent) period, negating any notion of such 
required post surgical convalescence as would otherwise 
warrant an extension in convalescence compensation under the 
pertinent provision of 38 C.F.R. § 4.30(a)(2) or (3) relative 
to such duration.  Given the foregoing observations, then, 
and in the absence of evidence documenting any single 
clinical factor as might (if otherwise shown) warrant an 
award of convalescence compensation subsequent to March 1, 
1995, the Board is readily persuaded that the preponderance 
of the evidence is against the veteran's claim for an 
extension of a convalescent rating beyond such date.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.  


II.  Increased Rating, Low Back Disability, Prior to July 27, 
1997

Pursuant to Diagnostic Code 5293, severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, 
warrants a 40 percent rating; for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief, a 60 percent rating is 
warranted. 

Concerning his claim for an increased rating for low back 
disability, the veteran avers that he experiences constant 
pain in his low back which is worse after engaging in 
activity and in response to which he is obliged to take 
medication for relief.  In this regard, the record reflects 
that in November 1989 the veteran underwent surgery 
(laminectomy and diskectomy) involving his lumbar spine, at 
the L4-5 level, at a VA facility.  Thereafter, a report 
pertaining to a magnetic resonance imaging of the veteran's 
lumbar spine, performed under non-VA auspices in May 1991, 
revealed no evidence of recurrent disc herniation at the L4-5 
level.  When he was seen for VA outpatient treatment in 
January 1992, the veteran's low back pain was noted to be 
"stable".  In June 1992, a CT scan performed under non-VA 
auspices revealed "minimal" pertinent disc protrusion, and 
a repeat lumbar diskectomy was accomplished by VA in October 
1992.  When he was seen on a VA consult in November 1993, the 
veteran was noted to have "diminished" low back pain in the 
aftermath of the October 1992 procedure.  In January 1995, in 
response to complaints including "right sciatica pain of ten 
weeks' duration", the veteran underwent repeat lumbar 
diskectomy under VA auspices.  When seen for VA follow-up 
treatment purposes approximately two weeks later, the veteran 
was noted to be free of any "neurological deficits".  At a 
personal hearing in September 1995, the veteran testified 
that he had discontinued taking pain medication in the month 
following the January 1995 procedure, adding that he was able 
to alleviate his low back pain by limiting his activities.

In considering the veteran's claim for an increased rating 
for low back pain, prior to July 27, 1997, the Board is of 
the view, in light of the related reasoning advanced 
hereinbelow, that the 40 percent disability evaluation which 
continued until such date was wholly appropriate.  In 
reaching such conclusion, the Board is cognizant that sciatic 
pain (a likely indicia of pertinent disablement consistent 
with a 60 percent rating under the above-stated provisions of 
Diagnostic Code 5293) was a factor on which the 
accomplishment of the veteran's January 1995 lumbar 
diskectomy was predicated.  At the same time, however, the 
Board would emphasize that the veteran's low back pain was 
noted to have lessened in the aftermath of the October 1992 
and January 1995 diskectomies, which consideration militates 
persuasively against any notion of the temporally requisite 
"pronounced" intervertebral disc syndrome necessary for a 
60 percent rating.  In addition, while neurological findings 
appropriate to the site of the diseased disc comprise (if 
shown) evidence suggestive of 'pronounced' intervertebral 
disc syndrome, the Board cannot overlook that, when seen by 
VA in late January 1995, approximately two weeks after 
undergoing what was apparently his third lumbar diskectomy, 
the veteran was found not to have any 'neurological 
deficits'.  Given the foregoing observations, then, the Board 
is of the opinion that the preponderance of the evidence is 
against entitlement to a rating for low back disability in 
excess of 40 percent, prior to July 27, 1997.  

In reaching the foregoing determination, the Board has, in 
accordance with VAOPGCPREC 36-97 (December 12, 1997), 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the low back, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his examination by VA in 
March 1995, when demonstrating motion relative to the lumbar 
segment of his spine, the veteran was specifically noted by 
the VA examiner to perform "very peculiarly", exhibiting 
"planned, voluntary expressions of pain behavior".  While 
the Board has no opinion whether the veteran was malingering, 
the foregoing observations by the VA examiner are 
nevertheless found to independently militate persuasively 
against the existence of sufficient disablement, relative to 
the veteran's service-connected low back disability, as to 
warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the veteran's low back, more closely approximated, relative 
to the duration at issue in this aspect of the appeal, those 
required for a 60 percent rating than they did the lesser 
(i.e., 40 percent) rating then temporally assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of the benefit sought relative to this 
aspect of the appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 5293.


III.  Increased Rating, Low Back Disability

Pursuant to Diagnostic Code 5293, as noted above, a 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.  

The record reflects the submission of an August 1997 
statement from Daryl R. Sybert, D.O., wherein the physician 
alluded to "clinical instability" experienced by the 
veteran in the aftermath of his involvement in a motor 
vehicle accident on July 28, 1997.  Apparently in 
consideration of physical examination findings including a 
nearly total loss of lumbar lordosis, Dr. Sybert expressed an 
opinion that the veteran may benefit from lumbar arthrodesis.  
When examined by VA in December 1997, the diagnosis 
implicated the veteran's multiple prior low back surgeries.  
A December 1997 statement from C. D. Cannell, M.D., noted 
that the veteran was experiencing "rather severe 
uncontrolled [low back] pain" and alluded to the possibility 
that the veteran may need surgery to achieve "lumbar 
stability."  

In considering the veteran's claim for an increased rating 
for his service-connected low back disability, the Board 
would point out that his presently assigned 60 percent rating 
is the maximum allowable schedular evaluation authorized by 
the provisions of Diagnostic Code 5293.  To be sure, given 
the 'rather severe uncontrolled' low back pain with which the 
veteran was found to suffer by Dr. Cannell, the Board is 
satisfied that the veteran's lumbar intervertebral disc 
disease is of the requisite 'pronounced' severity necessary 
for a 60 percent disability rating. 

The veteran might still be assigned a higher disability 
rating in accordance with the provisions of 38 C.F.R. § 4.10, 
as pertinent to low back disability-occasioned impairment in 
the veteran's ability to function under the ordinary 
conditions of daily life.  In this regard, however, the Board 
observes that, while it is not disputed that the veteran's 
ability to engage in routine daily activities is somewhat 
compromised by impairment associable with his service-
connected low back disability, the above-cited December 1997 
statement from Dr. Cannell reflects that the veteran declined 
to undergo any of several recommended surgical procedures 
which might have lessened his overall disablement.  The 
foregoing consideration, in the Board's view, inasmuch as it 
suggests that the veteran himself may not regard his 
pertinent impairment as so disabling as to undergo further 
surgical intervention, is found to militate persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.10, and Part 4, 
Diagnostic Code 5293.


ORDER

An extension beyond March 1, 1995, for a convalescent rating 
pursuant to 38 C.F.R. § 4.30, is denied.  

A rating for low back disability in excess of 40 percent, 
prior to July 27, 1997, is denied. 

An increased rating for low back disability is denied.


REMAND

Concerning the veteran's claim for secondary service 
connection for psychiatric disability, he contends, in 
substance, that he presently has acquired psychiatric 
disablement as a result of coping with pain related to his 
service-connected low back disability.  In this regard, when 
he was pertinently examined by VA in July 1989, it was the 
view of the VA examiner that the veteran suffered with 
depression and that his low back pain was a "contributing 
factor" thereto.  However, the VA examiner also cited non-
service related considerations including financial distress 
and marital discord as factors in the veteran's depression.  
When examined by VA in November 1993, the veteran was also 
assessed as having psychiatric disablement of an affective 
nature (dysthymic disorder), though no etiology was stated.  
Given the foregoing, then, but because it is unclear whether 
any present acquired psychiatric disability is traceable to 
impairment associable with the veteran's service-connected 
low back disability alone, the Board is of the view that 
pertinent examination (and opinion) by VA, as specified in 
greater detail below, should be accomplished before any 
related appellate determination is made.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified psychiatrist, to ascertain 
whether the veteran presently has any 
acquired psychiatric disability.  If the 
veteran is not found to have such 
disability, the examiner need only state 
the same.  However, if the veteran is 
found to presently have an acquired 
psychiatric disability, the examiner, 
after reviewing the record to include the 
report pertaining to the veteran's 
psychiatric examination by VA in July 
1989, should offer an opinion as to 
whether such disability either caused or 
chronically worsened such condition.  Any 
special diagnostic studies deemed 
necessary should be performed.  It is 
imperative that a copy of this remand, as 
well as the claims folder, be provided to 
the examiner for review prior to the 
examination.  The rationale for all 
opinions offered should be fully 
explained.

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate, with consideration (if 
appropriate) of Allen v. Brown, 7 Vet. 
App. 439 (1995), the final issue listed 
on the title page.

4.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100f(b) (1998).


- 12 -


